MEMORANDUM **
Ernesto Alonso Santiago-Mayorga petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings due to ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo ineffective assistance of counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.2005). We deny the petition for review.
We agree with the BIA that Santiago-Mayorga failed to establish that the ineffective assistance of his former counsels resulted in his overstaying his voluntary departure period. See Granados-Oseguera v. Mukasey, 546 F.3d 1011, 1016 (9th Cir.2008) (per curiam) (“[Bjecause the IIR-IRA amendments withdraw the ‘exception*949al circumstances’ avenue for relief, there is no prejudice to [petitioner] resulting from the alleged ineffective assistance.”); see also Lara-Torres v. Ashcroft, 383 F.3d 968, 973 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (to prevail on an ineffective assistance of counsel claim, petitioner must demonstrate prejudice resulting from the ineffective assistance).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.